Exhibit 10.1
GAS SUPPLY AND DELIVERY SERVICE AGREEMENT
THIS Gas Supply and Delivery Service Agreement (“Agreement”) is made and entered
into, effective as of May 1, 2007, by and between UGI Utilities, Inc.,
(“Utility”) and UGI Energy Services, Inc. (“GASMARK”) (each referred to herein
separately as a “Party” and jointly as the “Parties”).
WHEREAS, Utility is a local distribution company that is principally engaged in
the business of distributing natural gas to residential, commercial and
industrial end-use customers located within its service territory in
Pennsylvania;
WHEREAS, GASMARK is an energy marketer and supplier that is principally engaged
in the business of selling natural gas and managing assets for the sale and
delivery of natural gas in Pennsylvania and other states; and
WHEREAS, Utility desires to receive, and GASMARK has agreed to provide certain
gas supply and related delivery services to Utility, subject to the terms and
conditions of this Agreement.
NOW THEREFORE, in consideration of the covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
SECTION 1. Definitions
1.1 “Daily Nomination” shall mean a Nomination made for deliveries during the
Delivery Day in accordance with Section 4.1 hereof.
1.2 “Dekatherm” or “Dth” shall mean one million British Thermal Units (MMBtu).
1.3 “Delivery Day” shall mean the day of actual gas flow and delivery applicable
to a Nomination. The Parties shall observe the NAESB-defined gas day, which
shall be one continuous twenty-four hour period, commencing at 10:00 a.m. ECT.
1.4 “Delivery Point” or “Delivery Points” shall mean the point or points of
physical interconnection between the Utility’s distribution system and the
Facilities or the facilities of any upstream pipeline.
1.5 “Facilities” shall mean the Propane-Air and LNG facilities owned or
controlled by GASMARK located in Bethlehem, Reading and Steelton, Pennsylvania.
1.6 “Firm” shall mean, in reference to a Party’s obligation to deliver or
receive Natural Gas, the requirement that the full quantity of Natural Gas
nominated for receipt or delivery must be delivered or received by the obligated
Party, except for reasons of Force Majeure under Section 7 or Waiver of Delivery
under Section 3.5.

 

 



--------------------------------------------------------------------------------



 



1.7 “Maximum Daily Quantity” or “MDQ” shall have the meaning set forth in
Section 3.2 hereof.
1.8 “Maximum Hourly Quantity” or “MHQ” shall have the meaning set forth in
Section 3.3 hereof.
1.9 “Natural Gas” shall mean any mixture of hydrocarbons and noncombustible
gases in a gaseous state, including vaporized LNG and propane air from the
Facilities, which meet generally accepted standards for gas interchangeability
required by Utility.
1.10 “Nomination” shall mean a notice provided by the Utility to GASMARK setting
forth its delivery requirements for a Delivery Day, or specified hours thereof
pursuant to Section 4.1 hereof. The Parties shall maintain 24-hour contacts,
seven days per week, for the purposes of providing and receiving Nominations.
1.11 “Replacement Supply” shall mean Natural Gas quantities obtained by Utility
to replace the portion of a Scheduled Quantity that GASMARK fails to deliver in
accordance with a Daily Nomination.
1.12 “Scheduled Quantity” shall mean, for a particular Delivery Day, the
quantity of Natural Gas that Utility requests in a Nomination and GASMARK
confirms.
1.13 “Total Winter Entitlement” or “TWE” shall mean the maximum quantity of
Natural Gas that Utility is entitled to receive and GASMARK is obligated to
deliver on a Firm basis, during a Winter Season. The TWE for each Winter Season
during the Primary Term shall be 640,000 Dth.
1.14 “Winter Season” shall refer to the period beginning 10:00 a.m. ECT November
1 and ending 9:59 a.m. ECT the following March 31.
SECTION 2. Term
This Agreement shall be effective for a period commencing on and including
November 1, 2007 and expiring on and including March 31, 2012 (the “Primary
Term”). Following expiration of the Primary Term, this Agreement may continue on
a year-to-year basis; provided, that Utility and GASMARK shall agree on the
appropriate amount of Reservation and Commodity Charges to apply during any
year-to-year continuation of this Agreement. Beginning April 1, 2011, by April 1
each year, GASMARK will provide Utility with either a one-year written notice of
termination or a written pricing offer for continuation of service under the
Agreement. If a continuation is offered, Utility will respond to GASMARK by June
1 with either a written notice of acceptance of the pricing offer for
continuation of the Agreement or a written notice of termination. Termination by
either Party shall become effective on the following March 31.

 

2



--------------------------------------------------------------------------------



 



SECTION 3. Character of Service
3.1 Delivery Obligation. GASMARK shall sell and deliver and Utility shall have
the option to purchase and the right to receive Natural Gas on any day during
the Winter Season. GASMARK’s obligation to deliver and Utility’s obligation to
receive Natural Gas shall be Firm for any Nomination quantity, up to the
applicable MDQ, MHQ and TWE. GASMARK shall not be obligated to deliver Natural
Gas to Utility in excess of the applicable MDQ, MHQ, or TWE.
3.2 Maximum Daily Quantity. The Maximum Daily Quantity or MDQ shall mean the
maximum quantity of Natural Gas that Utility may require GASMARK to deliver on
any day during a Winter Season. The MDQ for each Winter Season during the
Primary Term shall be 80,000 Dth/d.
3.3 Maximum Hourly Quantity. The Maximum Hourly Quantity or MHQ shall mean the
maximum quantity of Natural Gas that Utility may require GASMARK to deliver in
any hour of a Delivery Day during a Winter Season. The MHQ for each Winter
Season during the Primary Term shall be 4,375 Dth/hr.
3.4 Authorized Overruns. If Utility wishes to overrun its MDQ, MHQ or TWE on any
Delivery Day it must request authorization from GASMARK in advance. GASMARK will
authorize and permit such overruns if it reasonably determines that it is
operationally feasible to do so. The Parties shall agree in advance on the
Commodity Charge to apply for any Natural Gas delivered to Utility in excess of
its MDQ, MHQ or TWE.
3.5 Waiver of Delivery Obligation. On any day that Utility nominates service,
Utility shall maintain its distribution facilities downstream of the Delivery
Point(s) in a way that permits GASMARK to deliver the Scheduled Quantities. If
Utility fails to maintain its distribution facilities downstream of the Delivery
Point(s) or has insufficient flow-by of Natural Gas at the point of
interconnection with the Facilities, such that GASMARK is unable to deliver the
Scheduled Quantities, then GASMARK shall be relieved of its obligation to
deliver the Scheduled Quantities for the period and to the extent that Utility’s
distribution facilities or the absence of flow-by do not permit such deliveries.
Once the Utility’s distribution facilities or the absence of flow-by condition
has been corrected by Utility, GASMARK shall use commercially reasonable efforts
to supply the entire amount nominated by Utility for that gas day. Any waiver of
delivery obligations pursuant to this Section 3.5 shall not affect Utility’s
right to receive its TWE during any Winter Season.

 

3



--------------------------------------------------------------------------------



 



SECTION 4. Nomination Procedure
Utility may provide GASMARK with a Nomination for service at any time either
prior to or within the Delivery Day. Each such Nomination shall specify the
Delivery Day, the hours of delivery and the quantity of Natural Gas required for
delivery during such hours, up to the MDQ and MHQ set forth in Sections 3.2 and
3.3, above. The Delivery Points for all such Nominations shall be mutually
agreed by the Parties at the time such Nomination is made; provided that, unless
otherwise agreed, the Delivery Points for Nominations received shall be limited
to those Delivery Points that interconnect with the Facilities such that
resulting deliveries displace Texas Eastern pipeline deliveries to the Utility
distribution system by at least 48% and no more than 52%. If Utility is
nominating service within the Delivery Day, Utility will submit its Nomination
as early on the Delivery Day as is reasonably possible under the circumstances.
GASMARK shall provide Utility with confirmation of the Scheduled Quantity within
two-hours after the Nomination is received. GASMARK shall commence deliveries to
Utility pursuant to such Nomination as quickly as practicable after service is
requested; provided, however, that GASMARK shall be permitted three hours after
receipt of Utility’s Nomination to commence such service. If no hourly delivery
quantity is specified in the Nomination, GASMARK will prorate the Scheduled
Quantity based on the number of hours for which service is requested.
SECTION 5. Charges
5.1 Reservation Charge. Utility shall pay GASMARK a total reservation charge of
$13,650,000 for each Winter Season during the Primary Term. The reservation
charge shall be paid in three equal monthly installments due on November 1,
December 1 and January 2 of each contract year, provided that if such due date
is not a Business Day then the due date shall be the following Business Day, and
shall be charged and collected in accordance with Section 6.
5.2 Commodity Charge. Unless the Utility elects to lock a fixed price with
GASMARK in accordance with Section 5.2(b), Utility shall not be obligated to
purchase or receive any Natural Gas from GASMARK under this Agreement. For all
quantities of Natural Gas sold and delivered by GASMARK, Utility shall pay a
commodity charge, which shall be determined pursuant to the following
alternatives:

  (a)  
For deliveries made pursuant to a Nomination, up to the MDQ, MHQ and TWE, the
commodity charge for the quantity delivered shall be equal to the sum of:
(i) the NYMEX settlement price for the month of delivery; plus (ii) a commodity
adder equal to the NYMEX settlement price multiplied by .1628, which adder shall
cover applicable fuel and commodity charges to the Delivery Points.

  (b)  
Utility shall have the right at any time to lock-in a fixed commodity charge for
all or a portion of the Total Winter Entitlement, for delivery during a future
month of the Winter Season. The commodity charges for locked-in quantities shall
be as agreed to by the Parties based on prevailing market conditions at the time
the lock-in is made. Utility’s right to lock in a quantity of Natural Gas shall
be limited as follows:

  (i)  
The maximum quantity of Natural Gas for which the Utility may lock in a fixed
commodity charge shall equal the TWE less any quantities already delivered
during the Winter Season and any quantities previously locked in for the Winter
Season.

 

4



--------------------------------------------------------------------------------



 



  (ii)  
Unless otherwise agreed, Utility shall notify GASMARK of its intention to
lock-in the commodity charge by no later than 10:00 a.m. on the last trading day
for the NYMEX natural gas contract to the month in which such lock-in will
apply. Such notice shall identify the quantity of Natural Gas to be locked in.
GASMARK will promptly communicate to Utility any limitations on the lock-in
quantity identified in Utility’s notice, and the Parties will utilize
commercially reasonable efforts to facilitate the lock in to the extent
practicable.

  (iii)  
If Utility has locked in a fixed price, Utility shall be required to purchase
and take delivery of the quantity of Natural Gas for which a locked-in price is
established.

  (c)  
Utility may elect to purchase a call option from GASMARK, which shall give
Utility the right, but not the obligation to purchase Natural Gas supply from
GASMARK during a future month at a fixed price. The option quantity, option fee
and strike price shall be agreed to by Utility and GASMARK

  (d)  
The charges determined in accordance with sub-paragraphs (a) through (c), above,
shall be billed and paid on a monthly basis, in accordance with Section 6.

SECTION 6. Billing and Payment
GASMARK will invoice Utility for reservation charges in accordance with
Section 5.1 due dates. Separately each month, GASMARK will invoice Utility for
all other charges applicable to service rendered during the prior month, plus
any applicable taxes in accordance with Section 11 hereto. Utility shall pay
GASMARK the full amount due no later than the 20th of the month after receipt of
such invoice. All payments shall be made by Wire Transfer (EFT) to GASMARK’s
banking instituition, designated as follows:
Mellon Bank, N.A.
Pittsburgh, PA
Account No. 016-7425
ACH No. 043000261

 

5



--------------------------------------------------------------------------------



 



SECTION 7. Force Majeure
7.1 Generally. Except as otherwise set forth herein, deliveries under this
Agreement shall be Firm, and shall not be subject to curtailment, interruption
or proration except as the result of Force Majeure. In the event either GASMARK
or Utility is rendered unable, wholly or in part, by a Force Majeure Event to
carry out its obligations under this Agreement, it is agreed that upon such
Party’s giving notice and full particulars of such Force Majeure Event, in
accordance with Section 7.3, then the obligations of the Party giving such
notice insofar as they are affected by such Force Majeure Event shall be
suspended, from the inception, and during the continuance of any inability so
caused but for no longer period. Notwithstanding the foregoing, a Party’s
obligation to pay money when due for service rendered during a prior period
shall not be excused as a result of a Force Majeure Event for a period of longer
than ten (10) days.
7.2 Included and Excluded Events. A Force Majeure Event shall mean all causes,
events or occurrences beyond the reasonable control of the Parties and that
could not have been prevented by the claiming Party through the exercise of
reasonable diligence, which causes, events or occurrences directly and
materially affect a Party’s ability to perform, in whole or in part, the
obligations of this Agreement. A Force Majeure Event shall not include: (i) any
well failures or freeze-offs; (ii) any interruption of interruptible service by
an interstate pipeline; (iii) any restriction of secondary receipt or delivery
points by an interstate pipeline; (iv) any recall of recallable capacity; or
(v) any curtailment of firm transportation service by an interstate pipeline for
any reason other than the occurrence of a Force Majeure Event consistent with
the tariff of such interstate pipeline. For deliveries scheduled for Utility
pursuant to a Nomination received within a Delivery Day, a Force Majeure Event
shall not include the declaration of an OFO, Action Alert, Critical Day Notice
or other similar order by an interstate pipeline.
7.3 Notice. The Party asserting Force Majeure shall provide immediate written
notice to the other Party of the occurrence of any Force Majeure Event. Notice
shall include (i) a detailed explanation of the event that has occurred,
(ii) the known or expected impact on the Party’s ability to perform, and
(iii) the period of time during which the Party’s performance will be impacted.
The Party asserting Force Majeure will remedy the Force Majeure Event and resume
performance of its obligations hereunder as soon as reasonably possible.
SECTION 8. Liquidated Damages for Failure to Receive or Deliver
8.1 Failure to Deliver. Unless otherwise excused by the waiver of a delivery
obligation under Section 3.5 or a Force Majeure Event under Section 7.2, if
GASMARK fails to deliver all or a portion of a Scheduled Quantity on any
Delivery Day, GASMARK shall pay Utility an amount equal to the difference
between (i) the Nomination quantity for the Delivery Day and (ii) the quantity
taken during such Delivery Day (the “Deficiency Amount”) times the positive
difference between (iii) the applicable commodity charge as determined under
Section 5.2 hereof and (iv) the cost of Replacement Supply as determined by
Utility in a commercially reasonable manner within a reasonable time after
GASMARK fails to deliver the Deficiency Amount.
8.2 Failure to Receive. Unless otherwise excused by the waiver of a delivery
obligation under Section 3.5 or a Force Majeure Event under Section 7.2, if
Utility fails to take all or a portion of the Scheduled Quantity for the
Delivery Day, Utility shall pay GASMARK an amount equal to the “Deficiency
Amount” times the positive difference between (i) the applicable commodity
charge as determined under Section 5.2 hereof and (ii) the price received by
GASMARK from the sale of the Deficiency Amount as determined by GASMARK in a
commercially reasonable manner within a reasonable time after the Utility fails
to take delivery of the Deficiency Amount.

 

6



--------------------------------------------------------------------------------



 



8.3 Duty to Mitigate. Each Party has an affirmative duty to mitigate in good
faith the extent of damages that may arise from the other Party’s failure to
discharge its receipt or delivery obligations under this Agreement. In the event
a Party fails to properly discharge its duty to mitigate, any amounts otherwise
due under Sections 8.1 and 8.2 hereunder shall be reduced by an amount that
would not have been incurred had such duty been properly discharged.
8.4 Exclusive Remedy. The remedies set forth in Section 8.1 and 8.2 shall be the
exclusive remedies available to a party for the other party’s failure to
discharge its firm receipt or delivery obligation hereunder. To the extent that
any damages required to be paid under Sections 8.1 or 8.2 are liquidated,
GASMARK and Utility acknowledge that the damages are difficult or impossible to
determine, otherwise obtaining an adequate remedy is inconvenient and the
liquidated damages constitute a reasonable approximation of the harm or loss.
SECTION 9. Indemnification
Except as otherwise limited pursuant to other provisions of this Agreement, each
Party shall indemnify, defend and hold harmless the other Party, the other
Party’s officers, employees, shareholders, directors, and agents and their
respective successors and assigns, from and against any and all third party
claims, demands, liabilities, losses, expenses, costs, obligations, recoveries
or damages of any nature whatsoever, whether accrued, absolute, contingent or
otherwise, including without limitation court costs and attorneys’ fees (whether
or not suit is brought), arising out of or resulting from or relating to (i) any
breach of any of its obligations under this Agreement, (ii) any negligence,
gross negligence, bad faith actions, or willful misconduct on its part in
connection with this Agreement; and (iii) any Natural Gas while it is in the
Party’s control or possession; provided however, that a Party’s responsibility
for such claims and damages under this section shall be limited to the extent
that such claims or damages result from the negligence, gross negligence,
willful misconduct, or bad faith actions or omissions on the part of the other
Party but only to the extent of such actions or omissions. This Section 9 shall
survive termination of the Agreement.
SECTION 10. Taxes
10.1 Responsibility. Responsibility for payment of all kinds of taxes applicable
to Natural Gas sold hereunder shall be allocated as follows: (a) GASMARK shall
pay, or cause to be paid, and Utility shall be held harmless by GASMARK, for the
payment of all taxes imposed on or with respect to the Natural Gas sold or
delivered hereunder by GASMARK for which the taxable incident arises or occurs
prior to delivery of the Natural Gas to the Delivery Point(s); and (b) Utility
shall pay or cause to be paid, and GASMARK shall be held harmless by Utility,
for the payment of all taxes imposed on or with respect to the Natural Gas sold
or delivered by GASMARK hereunder for which the taxable incident arises or
occurs upon delivery or after the Natural Gas is delivered to the Delivery
Point(s).

 

7



--------------------------------------------------------------------------------



 



10.2 Reimbursement. If a Party is required to remit or pay taxes that are the
other Party’s responsibility hereunder (including any tax, which would have been
incurred by a Party absent this Agreement), the Party responsible for such taxes
shall promptly reimburse the other Party therefore.
SECTION 11. Title and Warranties
11.1 Warranty of Title. GASMARK hereby warrants good and merchantable title to
the Natural Gas sold by it hereunder or the right to sell the same, and warrants
that all Natural Gas shall be delivered to Utility shall be free from all liens,
encumbrances, and adverse claims. Upon delivery to Utility, title shall be
passed, and shall be deemed to remain with Utility at all times.
11.2 Warranty Disclaimers. Except as expressly stated herein, neither Party
provides any warranties to the other, expressed or implied, including the
implied warranties of merchantability and fitness for a particular purpose.
SECTION 12. Notices
12.1 Generally. All invoices, payments and other communications made hereunder
shall be delivered to the addresses specified in writing by the Parties from
time to time.
12.2 Means of Delivery. Unless a specific means of notice is expressly stated
herein, all notices required hereunder may be sent by mutually acceptable means,
provided, however, that (i) notices shall be deemed given when received on a
Business Day by the addressee, (ii) notices sent via facsimile shall be deemed
received upon the sending Party’s receipt of its facsimile machine’s
confirmation of successful transmission, and (iii) any facsimile or other notice
received on other than a Business Day or after five p.m. Eastern Clock Time on a
Business Day shall be deemed received at the start of the next following
Business Day.
12.3 Addresses. Notices shall be provided to the Parties at the following
addresses:
If to UGI Energy Services, Inc., to:
UGI Energy Services, Inc.
1100 Berkshire Blvd. Suite 305
Wyomissing, PA 19610
Telephone: (610) 373-7999
Facsimile: (610) 374-4288
Attention: Joe Hartz

 

8



--------------------------------------------------------------------------------



 



If to UGI Utilities, Inc., to:
UGI Utilities, Inc
100 Kachel Blvd., Suite 400
Reading, PA 19612
Telephone: (610) 796-3667
Facsimile: (610) 796-3595
Attention: Vicki O. Ebner
SECTION 13. Assignment
This Agreement shall be binding upon and inure to the benefit of the respective
successors and assigns of the Parties; provided, however, that this Agreement
shall not be transferred or assigned, by operation of law or otherwise, by
GASMARK or Utility without the other Party’s prior written consent, which
consent shall not be unreasonably withheld or delayed. Provided however, either
Party may assign its rights and obligations hereunder to any parent, subsidiary
or affiliate, upon prior written notice to the other Party.
SECTION 14. Confidentiality
The existence, terms and conditions of this Agreement shall be and remain
confidential to the extent permitted by law.
SECTION 15. Laws and Regulatory Bodies
15.1. Generally. This Agreement shall be subject to all valid applicable federal
and state laws and to the orders, rules and regulations of any duly constituted
federal or state regulatory body or authority having jurisdiction. The
interpretation and enforceability of this Agreement shall be governed by the
laws of the Commonwealth of Pennsylvania, without recourse to its conflict of
law principles.
15.2 Regulatory Event. In the event that any regulatory body directly or
indirectly asserts jurisdiction over the Parties’ obligations and as a result
performance under the Agreement becomes commercially impracticable by either
Party (“Regulatory Event”), then the Parties shall negotiate in good faith in
order to amend the Agreement (and the Parties’ obligations and rights
thereunder) to cure the Regulatory Event. In the event the Regulatory Event
cannot be reasonably cured to the satisfaction of the affected Party, the Party
so affected shall have the right to terminate the Agreement upon thirty
(30) days written notice to the other. A regulatory agency disallowing, in whole
or in part, the pass through of costs resulting from this Agreement shall not
constitute a Regulatory Event.

 

9



--------------------------------------------------------------------------------



 



SECTION 16. Limitation of Damages
UNLESS EXPRESSLY PROVIDED HEREIN, A PARTY’S LIABILITY SHALL BE LIMITED TO DIRECT
ACTUAL DAMAGES ONLY. NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER
BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY
INDEMNITY PROVISION OR OTHERWISE. THIS PARAGRAPH SHALL SURVIVE EXPIRATION OR
TERMINATION OF THIS AGREEMENT.
SECTION 17. Miscellaneous
17.1 Waiver. No waiver of any breach hereof shall be held to be a waiver of any
other or subsequent breach.
17.2 Recognition of Rights. Each Party reserves to itself all rights,
counterclaims, and other defenses to which it is or may be entitled under
applicable law.
17.3 Documentation. Each Party shall provide all documents necessary to
effectuate this Agreement and the transactions that underlie this Agreement.
17.4 Amendments. This Agreement, including Appendices hereto, may be amended or
modified only by a writing signed by duly authorized representatives of both
Parties.
17.5 Authorizations. Utility and GASMARK each represents to the other its
respective belief that it has obtained all necessary corporation and regulatory
authorizations to execute and perform its obligations under this Agreement.
IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate by
their respective duly authorized officers as of the day and year first written
above.

                      UGI UTILITIES, INC.       UGI ENERGY SERVICES, INC.    
 
                   
By:
  /s/ David W. Trego       By:   /s/ Bradley C. Hall    
 
 
 
David W. Trego          
 
Bradley C. Hall    
 
  President and Chief Executive Officer           President    

 

10